Citation Nr: 0903067	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to March 20, 2006.

2.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD beginning March 20, 2006.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1965 to October 
1971; he served in Vietnam and was awarded the Combat Action 
Ribbon.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), 
which granted service connection for PTSD and assigned a 30 
percent rating effective September 17, 2001.  The veteran 
timely appealed this rating.  An April 2006 rating decision 
granted an initial rating of 50 percent for service-connected 
PTSD effective March 20, 2006.  The veteran continued his 
appeal.

The veteran testified at a personal hearing before the 
undersigned Administrative Law Judge sitting at the RO in 
September 2007 , and a transcript of the hearing is of 
record.

For reasons discussed hereinbelow, the issue of entitlement 
to TDIU is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to March 20, 2006, the manifestations of the 
service-connected PTSD are shown to more nearly approximate 
that of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  

2.  Beginning March 20, 2006 there is evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD prior 
to March 20, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2008).  

2.  The criteria for the assignment of an initial evaluation 
of 70 percent for the service-connected PTSD beginning March 
20, 2006 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice to the veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant.  Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 
121.  The RO sent the veteran a letter in July 2006 that 
informed him of the requirements needed to establish 
entitlement to an increased rating.

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after the July 2006 letter.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Because this case involves an initial 
rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) are not applicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file, including reports of VA examination 
conducted in March 2006.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his travel board hearing before the undersigned in September 
2007.  The Board additionally finds that general due process 
considerations have been complied with by VA, and the veteran 
has had a meaningful opportunity to participate in the 
development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield, supra. and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is assignable for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  

A 70 percent evaluation is assignable for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent evaluation for PTSD is assignable with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed moo and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household) but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  

An April 2003 rating decision granted service connection for 
PTSD and assigned an initial 30 percent rating effective on 
September 17, 2001, which the veteran timely appealed.  An 
April 2006 rating decision granted an initial rating of 50 
percent effective March 20, 2006.

After review of the evidence, the Board finds that the 
veteran's service-connected PTSD more nearly approximated the 
criteria for a 70 percent rating beginning March 20, 2006.  

Although the diagnoses on private hospitalization in January 
and February 2001 included severe depression, which was noted 
to be related to his experiences in Vietnam, there is no 
subsequent record of complaints or treatment for a 
psychiatric disability until a February 2004 Vet Center 
report.

According to a February 2004 Vet Center Intake report, the 
veteran's appearance was neat, his speech and affect were 
appropriate, he was fully oriented, his memory was normal, 
and his judgment was fair.  He did not have a thought 
disorder or homicidal or suicidal thoughts.  He had a sleep 
problem and low energy.  He said that he was bored with 
retirement and life in general and that memories of Vietnam 
were becoming more frequent and more distressing.  

It was reported on VA examination in August 2004 that the 
veteran was attending  school and last worked as a state 
employment specialist.  He was dismissed or asked to resign 
work in October 2002 because of health problems, including 
obesity, hypertension, and diabetes.  He said that he had 
difficulty finding a job because he was told that a person 
with hypertension and diabetes was a bad insurance risk.  The 
veteran said that he was receiving intermittent outpatient 
treatment at VA for his psychiatric problems from Dr. M., but 
the examiner noted that there was no record confirming such 
treatment.  On mental status examination, the veteran was 
well oriented, pleasant, and cooperative.  He was considered 
in a good mood.  He noted "nightmarish memories" of Vietnam 
once or twice a week, alcohol abuse, and insomnia.  PTSD was 
diagnosed, and the GAF score was 55.  

According to a letter from B.J., D.O., dated March 13, 2006, 
he had been treating the veteran since August 2002.  The 
veteran had problems with extreme anxiety, nightmares, and 
insomnia, for which he was given medication beginning in 
April 2005.  Dr. J noted that the medication had helped the 
veteran's anxiety symptoms, nightmares, and panic attacks.

A VA psychiatric evaluation was conducted on March 20, 2006.  
The veteran was working part time in the mornings assisting 
day laborers with assignments; he had not missed any work due 
to his PTSD symptoms.  The veteran said that, although his 
symptoms had improved with medication, he still had anxiety 
attacks and trouble sleeping at night two or three times a 
week.  He said that he got into fights at times and had 
broken some dishes when he became angry.  

On mental status examination, his answers were logical, 
relevant, and coherent.  His mood was mildly depressed; his 
affect was bland.  He reported auditory hallucinations and 
daily panic attacks.  He said that he had obsessive thoughts 
about the people that were killed in Vietnam.  He was fully 
oriented.  He had some memory lapses.  PTSD was diagnosed, 
and his GAF score was 55.  The examiner noted that PTSD had 
not prevented part-time employment.

VA treatment records added to the file in April 2007 from Dr. 
M., dated from March 2004 through July 2006, reveal that the 
veteran had feelings of guilt from his actions in Vietnam and 
was having problems with alcohol.  When seen in July 2005, 
the veteran said that his PTSD symptoms had diminished since 
he started working part time in May 2005; the assessment was 
that the veteran was coping well with PTSD.

The veteran testified in September 2007 that he had had 
suicidal ideation, had problems with irritability, had 
problems adapting in stressful circumstances, and had 
flashbacks.


Based on the above evidence, which includes GAF scores under 
50, the Board finds that the medical evidence shows a 
disability picture for the veteran's service-connected PTSD 
that more closely resembles the criteria for an evaluation of 
70 percent beginning on March 20, 2006, due to some suicidal 
ideation; obsessive thoughts about the people that were 
killed in Vietnam; daily panic attacks affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control with periodic fighting; difficulty 
in adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

However, a schedular evaluation in excess of 70 percent is 
not warranted because the evidence does not show total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  


ORDER

An initial rating in excess of 30 percent for the service-
connected PTSD prior to March 20, 2006 is denied.  

An initial rating of 70 percent for the service-connected 
PTSD beginning March 20, 2006 is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

A November 2006 rating action denied TDIU, and the veteran 
was notified of this action later in November 2006.  

A timely Notice of Disagreement to the above action was 
received on behalf of the veteran by VA in September 2007.  
No Statement of the Case has been promulgated on the issue of 
entitlement to TDIU.  

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  

Accordingly, these remaining matters must be REMANDED to the 
RO for the following action:

The RO must issue a Statement of the Case 
and notification of the veteran's 
appellate rights on the issues of 
entitlement to TDIU.  38 C.F.R. § 19.26 
(2008).  The veteran is reminded that to 
vest the Board with jurisdiction over 
this issue, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2008).  If the veteran perfects the 
appeal as to this issue, the RO should 
undertake all appropriate action.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


